Filed 9/30/14 P. v. Adams CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061302

v.                                                                       (Super.Ct.No. FWV1401399)

BRENT ADAMS,                                                             OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Bridgid M.

McCann, Judge. Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Brent Adams was charged by felony complaint with

infliction of corporal injury on a spouse. (Pen. Code,1 § 273.5, subd. (a), count 1.) It was

also alleged that he had served eight prior prison terms. (§§ 667.5, subd. (b).) Pursuant

to a plea agreement, defendant pled guilty to count 1. The court struck the remaining

allegations. In accordance with the plea agreement, the court sentenced him to the low

term of two years in state prison and awarded 36 days of presentence custody credits.

         Defendant filed a timely notice of appeal. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with and admitted that, on or about April 19, 2014, he

committed the crime of inflicting corporal injury on his spouse, a felony. (§ 273.5,

subd. (a).)

                                          DISCUSSION

         Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and a few potential arguable issues: (1) whether the waiver of the right to

appeal, as part of defendant’s plea agreement, was valid; (2) whether defendant’s guilty

plea was constitutionally valid; and (3) whether his counsel was ineffective. Counsel has

also requested this court to undertake a review of the entire record.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
       We offered defendant an opportunity to file a personal supplemental brief, which

he has done. In a handwritten letter, defendant requests this court to modify his sentence.

He asserts that his wife faxed medical evidence to his counsel showing that medication

and beer affected his mental state and judgment at the time of the incident with his wife.

Defendant believes the court would have given him a lesser sentence in view of this

evidence. Thus, he argues that his counsel rendered ineffective assistance by failing to

submit the evidence to the court. Defendant has failed to establish ineffective assistance

of counsel (IAC).

       “‘To establish ineffective assistance of counsel under either the federal or state

guarantee, a defendant must show that counsel’s representation fell below an objective

standard of reasonableness under prevailing professional norms, and that counsel’s

deficient performance was prejudicial, i.e., that a reasonable probability exists that, but

for counsel’s failings, the result would have been more favorable to the defendant.

[Citations.]’ [Citation.]” (In re Roberts (2003) 29 Cal.4th 726, 744-745.) “If a claim of

ineffective assistance of counsel can be determined on the ground of lack of prejudice, a

court need not decide whether counsel’s performance was deficient. [Citations.]” (In re

Crew (2011) 52 Cal.4th 126, 150 (Crew).)

       The submission of the alleged medical evidence to the court would not have

resulted in a lesser sentence. Defendant voluntarily entered a plea agreement and agreed

to the low term of two years in state prison. The court sentenced defendant in accordance

with the plea agreement. Thus, there is no reasonable probability that, but for counsel’s



                                              3
alleged error in failing to submit the evidence, the court would have imposed a lesser

sentence. As such, defendant’s IAC claim fails. (See Crew, supra, 52 Cal.4th at p. 150.)

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               HOLLENHORST
                                                                         Acting P. J.


We concur:


KING
                          J.


MILLER
                          J.




                                            4